          Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                     §   CIVIL ACTION 6:20-CV-00454-ADA
 BRAZOS LICENSING AND                            §
 DEVELOPMENT,                                    §
                                                 §
        Plaintiff,                               §
                                                 §   PATENT CASE
 v.                                              §
                                                 §
 MICROSOFT CORPORATION,                          §
                                                 §
        Defendant.                               §   JURY TRIAL DEMANDED


      RESPONSE OPPOSING DEFENDANT’S MOTION FOR PARTIAL DISMISSAL
          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Microsoft has abandoned its motion to dismiss WSOU’s direct infringement claim and now

moves only for dismissal of WSOU’s claim for induced infringement, arguing WSOU fails to

allege (a) direct infringement by a third party or (b) specific intent by Microsoft. The motion should

be denied because WSOU’s Amended Complaint adequately alleges direct infringement by third

parties and specific intent by Microsoft.

                                            ARGUMENT
       A. Legal Standard
       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim has “facial plausibility” and

must not be dismissed “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations omitted).

       A patentee “need not ‘prove its case at the pleading stage.’” Nalco Company v. Chem-Mod,

LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018) (quoting In re Bill of Lading Transmission &

Processing Sys. Patent Litig., 681 F.3d 1323, 1339 (Fed. Cir. 2012), which cites Skinner v. Switzer,

562 U.S. 521, 131 (2011)). Rather, “the complaint must place the ‘potential infringer on notice of



                                             Page 1 of 6
            Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 2 of 6




what activity is being accused of infringement.’” Id. (quoting K–Tech Telecomms., Inc. v. Time

Warner Cable, Inc., 714 F.3d 1277, 1284 (Fed. Cir. 2013) (ellipses removed).

          B. Microsoft’s motion should be denied because it is premature.
          This Court has recently recognized that the question at issue here “appears to be one for

the Court to resolve either at the summary judgment stage or at trial.” Parity Networks, LLC v.

Cisco Sys., Inc., No. 6:19-CV-00207-ADA, 2019 WL 3940952, at *2 (W.D. Tex. July 26, 2019).

As in Parity, WSOU’s allegation “has been adequately pleaded, discovery can be taken, and a

dispositive motion can be filed at a later date.” Id.

          C. WSOU’s Amended Complaint adequately pleads indirect infringement.
          Microsoft incorrectly characterizes WSOU’s Amended Complaint as offering nothing

more than citations to Microsoft’s user guides. WSOU alleges significantly more. The Amended

Complaint sets out detailed allegations of direct infringement, identifying the accused products

and functionalities. See Amended Complaint ¶¶ 31–59. The Amended Complaint further includes

screenshots and citations to Microsoft’s online user manuals, which contain instructions and

demonstrations for how to use the accused functionalities in an infringing manner. Id. ¶¶ 33–58.

Although Microsoft apparently removed the contents at the link provided in paragraphs 33 and 62
of WSOU’s Amended Complaint, the same material is included as an exhibit to WSOU’s

Preliminary Infringement Contentions.1 The same (or substantially the same) material is also still
available online.2 Microsoft’s user manuals, referenced and cited in the Amended Complaint and

1
  The Amended Complaint incorporates by reference the Preliminary Infringement Contentions.
See Amended Complaint ¶ 22. Microsoft completely ignores in its motion the extraordinary notice
provided by Plaintiff’s express incorporation of its Preliminary Infringement Contentions (in
paragraph 21 of the Amended Complaint). Plaintiff’s Preliminary Infringement Contentions are
replete with citations and screenshots from Defendant’s documentation, including Defendant’s
public-facing instructional documentation and corresponding confidential source code.
2
     See Azure Monitor overview - Azure Monitor | Microsoft Docs (as of April 30, 2021 at
    https://docs.microsoft.com/en-us/azure/azure-monitor/overview); Network Performance Monitor
    solution in Azure - Azure Monitor | Microsoft Docs (as of April 30, 2021 at
    https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-performance-
    monitor#use-the-solution); Performance Monitor in Network Performance Monitor - Azure



                                             Page 2 of 6
          Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 3 of 6




WSOU’s Preliminary Infringement Contentions, contain directions for customers to use the

accused functionalities. Id. ¶62

       The Amended Complaint further alleges that Microsoft’s customers directly infringe the

patent by using the Accused Product in accordance with Microsoft’s instructions, and that

Microsoft provides customers instructions on how to infringe the patent with its user manuals and

advertising. Id. ¶ 62. This allegation, coupled with WSOU’s detailed discussion identifying the

accused functionalities in paragraphs 31-59 of the Amended Complaint and the screenshots of

advertisements and instructions on Microsoft’s website (incorporated in WSOU’s Preliminary

Infringement contentions), is more than enough to give rise to a reasonable inference that

Microsoft intended to induce. See Maxell Ltd. v. Apple Inc., 5:19-CV-00036-RWS, 2019 WL

7905455, at *4 (E.D. Tex. Oct. 23, 2019) (“The preceding discussion identifying the accused

functionalities and the screenshots of advertisements and instructions on Apple's website, coupled

with this allegation, are more than enough to give rise to a reasonable inference that Apple intended

to induce infringement.”).

       Microsoft’s reliance on Core Wireless Licensing S.A.R.L. v. Apple Inc., No. 6:14-cv-752-

JRG-JDL, 2015 WL 12850550 (E.D. Tex. Jul. 15, 2015) is misplaced. There, the complaint failed

to allege “any facts identifying, even at a basic level, which functionalities of the accused products

are at issue, or how the instructions direct customers to use those products in an infringing

manner[.]” Id. at 4. The Eastern District of Texas refused to apply Core Wireless in Maxell because

the complaint in Maxell – like WSOU’s complaint – “set[] out in detail allegations of direct

infringement, identifying the accused functionalities and accused devices,” included “screen-shots

and descriptions of Apple’s online user manuals and advertisements” and coupled these allegations

with an allegation that Apple induced its customers to infringe. Maxell, 2019 WL 7905455 at *4.

In doing so, Maxell reemphasized the recognition in Core Wireless “that ‘the provision of

Monitor | Microsoft Docs (as of April 30, 2021 at https://docs.microsoft.com/en-us/azure/azure-
monitor/insights/network-performance-monitor-performance-monitor#configuration)




                                             Page 3 of 6
             Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 4 of 6




instructions by an accused infringer may indicate specific intent to induce infringement.’” Id.

(quoting Core Wireless, 2015 WL 12850550, Slip Op. at *4). Other courts have adopted similar

reasoning to Maxell.3

          Microsoft’s reliance on Affinity Labs of Texas, LLC v. Blackberry Ltd., No. 13-cv-362,

2014 WL 12551207 (W.D. Tex. Apr. 30, 2014) is likewise misplaced. The complaint at issue in

Affinity did not set out in detail the accused functionality of an accused product, it did not include

screenshots and descriptions of Blackberry’s user manuals and advertisements, and it did not

incorporate by reference detailed infringement contentions containing detailed references to

Blackberry’s user manuals and advertisement. Unlike here, the complaint there contained only a

bald assertion of induced infringement.

          Microsoft cannot reasonably argue that the extraordinary level of detail provided by

WSOU, including the detail provided in WSOU’s Preliminary Infringement Contentions, fails to

provide sufficient notice as to which functionalities stand accused of infringement or how

Microsoft’s manuals and advertisements—which include detailed instructions for configuring the

accused functionalities to perform in an infringing manner—induce its users to directly infringe.

                                             CONCLUSION
          WSOU pleads factual content that allows this Court to draw the reasonable inference that

Microsoft is liable for induced infringement. Microsoft has not shown that WSOU would not be



3
     See, e.g., Nomadix, Inc. v. Hospitality Core Services LLC, 2015 WL 1525537, *3 (C.D. Cal.
    April 3, 2015) (denying motion to dismiss inducing infringement for allegedly not sufficiently
    pleading intent since the patentee’s allegations that the accused infringer provided instructions to
    use its product in an infringing manner was sufficient); U.S. Water Services, Inc. v. Novozymes
    A/S, 2014 WL 2604997, *4–*6 (W.D. Wis. June 11, 2014) (denying motion to dismiss indirect
    infringement claims in view of allegations that the accused infringers “instructed potential
    customers to buy their product and use it in the same way as plaintiffs’ patented methods”);
    Telecomm Innovations, LLC v. Ricoh Co., Ltd., 966 F. Supp. 2d 390, 393–94 (D. Del. Aug. 6,
    2013) (finding it sufficient that “plaintiff at bar alleges that defendants provided technical support
    and instructions to their customers on how to use products in such a way as to infringe the patented
    invention”).




                                                 Page 4 of 6
         Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 5 of 6




entitled to relief under any set of facts or any possible theory that it could prove consistent with

the allegations in the complaint, and its motion should be denied.

       Although Microsoft’s motion should be denied outright, if the Court is inclined to grant

any part of Microsoft’s motion, WSOU respectfully requests that the Court allow WSOU to amend

its Amended Complaint. Fed. R. Civ. P. 15(a)(2) (providing that leave to amend should be freely

given when justice so requires). Under the scheduling order, the deadline to amend without leave

is June 24, 2021. Further, there is no harm in allowing WSOU to file a second amended complaint

to address issues that were raised by Microsoft for the first time only after WSOU filed its First

Amended Complaint – issues Microsoft could have raised in its original Rule 12 motion but did

not.




                                            Page 5 of 6
         Case 6:20-cv-00454-ADA Document 79 Filed 05/04/21 Page 6 of 6




Dated: May 4, 2021                         Respectfully submitted,

                                           /s/ Ryan S. Loveless
                                           James L. Etheridge
                                           Texas State Bar No. 24059147
                                           Ryan S. Loveless
                                           Texas State Bar No. 24036997
                                           Travis L. Richins
                                           Texas State Bar No. 24061296
                                           Brett A. Mangrum
                                           Texas State Bar No. 24065671
                                           Jeffrey Huang
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (817) 470-7249
                                           Facsimile: (817) 887-5950
                                           Jim@EtheridgeLaw.com
                                           Ryan@EtheridgeLaw.com
                                           Travis@EtheridgeLaw.com
                                           Brett@EtheridgeLaw.com
                                           JeffH@EtheridgeLaw.com

                                           ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via email in

accordance with the Federal Rules of Civil Procedure on May 4, 2021.

                                           /s/ Ryan S. Loveless
                                           Ryan S. Loveless




                                          Page 6 of 6
